 

AMENDMENT 1 to the ASSET PURCHASE AGREEMENT Dated December 15, 2019

 

WHEREAS, Somahlution and Marizyme both wish to amend their Asset Purchase
Agreement by replacing Section 9(b) in its entirety with a new Section 9(b)
below.

 

Somahlutions and Marizyme mutually agree to replacing Section 9(a and b) in its
entirety with a new Section 9(a and b) as per the following:

 

9. Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a)by the mutual written consent of Seller and Buyer; 

 

(b)by either Party if the transactions contemplated by this Agreement are not
consummated by April 30, 2020, which date shall be automatically extended if
short term funding is arranged for up to an additional 30 days if and as
required (the “Drop-Dead Date”) and further by mutual agreement;  

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date written below.

 

SOMAHLUTION LLC

 

 

Marizyme, Inc.

 

(“Somahlution”)

 

 

(“Marizyme”)

 

 

 

 

 

 

By:

/s/ Satish Chandran

 

By:

/s/ Nicholas DeVito

Title:

CEO

 

Title:

CEO

Date:

March 31, 2020

 

Date:

March 31, 2020

 

Amendment 1 – Asset Purchase Agreement – Marizyme and Somahlutions

 